Citation Nr: 0524987	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as hiatal hernia with reflux disease.  

3.  Entitlement to service connection for interstitial 
cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to May 
1991 with additional Army reserve service from 1995 to 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for interstitial 
cystitis in July 2002.  Service connection for hiatal hernia 
with reflux disease was denied in a May 2003 rating decision.  
The RO also denied reopening of a claim for service 
connection for a left knee disorder in May 2003.  The veteran 
offered testimony at a travel Board hearing before the 
undersigned Veterans Law Judge at the RO Board in June 2005.  


FINDINGS OF FACT

1.  In August 2001, the RO denied service connection for a 
left knee disorder.  The veteran was informed of the decision 
by letter dated September 7, 2001.  She did not perfect an 
appeal.

2.  Evidence submitted since August 2001 is cumulative of 
evidence already of record, and by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.

3.  Hiatal hernia with reflux disease did not have its onset 
during active service or result from disease or injury in 
service.

4.  Interstitial cystitis did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying the veteran's 
claim for service connection for a left knee disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004).

2.  New and material evidence has not been received, and the 
claim for service connection for a left knee disorder may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

3.  The veteran is not entitled to service connection for 
hiatal hernia with reflux.  38 C.F.R. § 3.303 (2004).

4.  The veteran is not entitled to service connection for 
interstitial cystitis.  38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA has satisfied its duty to notify as reflected in letters 
from the RO to the veteran issued in December 2001, April 
2002, and February 2003.  The letters reflect that the 
veteran was notified by the RO of the information and medical 
or lay evidence necessary to substantiate her claims 
consistent with the VCAA and of her and VA's respective 
responsibilities in terms of obtaining information and 
evidence.  She was also asked to submit evidence in support 
of her claims, which would include that in her possession.  
The veteran was provided adequate notice prior to the initial 
RO adjudication of her claims, thus satisfying the 
requirement that the veteran receive pre-adjudicatory notice.  
She has been provided a meaningful opportunity to participate 
effectively in the processing of her claims.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA 
medical records and records from Elmendorf Air Force Base 
dated post active service, Providence Alaska Medical Center, 
Healthsouth Imaging of Anchorage, and an opinion from a VA 
physician, as discussed below, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO has failed to obtain.  The 
veteran offered testimony at a travel Board hearing before 
the undersigned Veterans Law Judge at the RO Board in June 
2005.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in October 2000 and 
December 2002.  Additional examination/opinion is not 
required, as the evidentiary record does not show that the 
veteran's gastrointestinal and genitourinary disabilities are 
associated with an established event, injury, or disease in 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), and Charles v. Principi, 16 Vet. App. 370 (2002).  As 
to the new and material evidence claim, there is no duty to 
obtain a VA examination or opinion because new and material 
evidence has not been presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii).  Having determined that the duty to notify 
and assist has been satisfied to the extent possible, the 
Board turns to an evaluation of the veteran's claims.


II.   Service connection for hiatal hernia with reflux 
disease and interstitial cystitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Prior to the veteran's active service, private treatment 
records dated in January 1981 show that she complained of 
epigastric pain and nausea off and on for one year.  An upper 
gastrointestinal (UGI) series was normal and no diagnosis was 
rendered.

Service medical records show that on entrance examination in 
August 1983, the veteran stated that she had no stomach 
problems and clinical evaluation was normal.  She had no 
complaints or findings of hiatal hernia, reflux, or 
interstitial cystitis during service.  She was diagnosed a 
having probable resolving GI (viral) in March 1987 and 
resolving gastroenteritis in April 1987.

Post-service records reflect diagnoses of hiatal hernia 
several years after active service.  In her Army reserve 
enlistment examination in August 1995, the veteran reported 
no to questions regarding frequent indigestion and stomach or 
intestinal trouble.  No pertinent diagnosis was made, and 
there were no findings of hiatal hernia or reflux.  A report 
of general medical examination dated in October 2000 reflects 
no findings of hiatal hernia or reflux.  VA treatment records 
show findings and complaints of hiatal hernia, heartburn and 
gastroesophageal reflux dating from 2001.  In April 2002, the 
veteran reported her heartburn had returned and that she was 
also nauseous.  Private records dated in April 2002 reveal a 
post upper gastrointestinal test diagnosis of small reducible 
hiatal hernia.  In September 2002, VA records show she was 
noted to be having reflux.  

Similarly, cystitis was first noted after 1995.  There are 
findings of the condition in 1998.  However, in her Army 
reserve examination in August 1995, the veteran reported no 
to questions regarding to frequent or painful urination.  No 
abnormality was noted on vaginal pelvic examination.  No 
pertinent diagnosis was made on that examination.  Records 
from Elmendorf Air Force Base show hysterectomy in April 
2000.  VA examination conducted in October 2000 reflects that 
fibroids were reported as present since 1998.  Private 
treatment records show ongoing treatment for interstitial 
cystitis in February 2002.  A VA genitourinary examination 
report dated in December 2002 reflects the examiner's opinion 
that interstitial cystitis is less likely than not related to 
service.  The examiner noted that in-service urinalysis was 
normal.  In a statement dated in January 2004, a VA physician 
noted that the condition had been present for the past two 
years.  

Records show interstitial cystitis and hiatal hernia with 
reflux dated many years after service.  Subsequent records 
show both diseases currently.  Thus, there is no chronic 
disease in service or continuity of symptomatology dating 
from service.  The records are also negative for findings or 
opinions of a causal relationship between current 
interstitial cystitis or hiatal hernia with reflux and any 
in-service disease or injury.  

Thus, a review of the record shows that interstitial cystitis 
and hiatal hernia with reflux exist following service, and 
there is no competent medical evidence which demonstrates 
that either disability is related to service.  Moreover, a VA 
medical opinion affirmatively finds that the interstitial 
cystitis is not related to service.  Intervening records show 
no objective abnormalities related to cystititis or hiatal 
hernia with reflux.  The service medical records do not show 
these disorders, and no health care provider has opined that 
there is a relationship between interstitial cystitis or 
hiatal hernia with reflux and active service.  

The only evidence of a relationship between the service and 
current interstitial cystitis or hiatal hernia with reflux, 
first documented many years following service, is the 
veteran's contentions.  The actual medical evidence is 
against the claims.  While the veteran is competent to 
describe the symptoms that she experienced, her statements 
are without significant probative value in regard to the 
issue at hand, as she has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's personal belief that she has a current 
disability, and that a relationship exists between the 
disability, first manifested many years after service, and 
her service, cannot serve to prove that the disability for 
which the veteran claims service connection was incurred in 
or aggravated by service.  All of the probative medical 
evidence is against her theory.  

In the absence of competent evidence establishing a 
relationship between interstitial cystitis or hiatal hernia 
with reflux and service, the preponderance of the evidence is 
against the claims.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.






III.  New and material evidence, left knee disorder

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2004).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2004).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence is 
defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Service medical records show treatment of the left knee in 
January 1984, when the veteran was struck in the knee with a 
hammer.  The diagnosis was contusion of the left knee.  Pain 
in the left knee of unknown etiology was diagnosed in 
November 1984.  Left knee tendonitis was noted in May 1987, 
and left knee sprain was noted in September 1988.  There is 
no separation physical examination of record.  

Post service, a VA examination report dated in October 2000 
reflects a diagnosis of chronic bilateral knee strain and 
bursitis, reported by the veteran as diagnosed in the 
military.  

In an August 2001 rating decision, the RO denied service 
connection for left knee strain.  The RO noted that current 
left knee strain was not shown by evidence of record to be 
related to service.  The veteran was informed of this 
decision by letter dated September 7, 2001, and filed a 
notice of disagreement in November 2001.  A statement of the 
case was issued February 20, 2002, and she was informed of 
her need to perfect a timely appeal, and provided a proper 
form to perfect her appeal.  In a document dated September 
18, 2002, the veteran informed VA that she disagreed with the 
denial of service connection for left knee strain.  In 
November 2002, she was informed by VA that this document was 
untimely as a substantive appeal as to the left knee claim.  
See 38 C.F.R. § 20.302(b) (2004).  Her appeal of that 
decision would have had to have been received no later than 
September 7, 2002.  She did not appeal the RO's determination 
concerning the timeliness of her appeal.

The RO's August 24, 2001, rating decision is a final decision 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105.  In order to reopen this claim, the 
appellant must present new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. §3.156(a).  The RO observed that 
the September 18, 2002, communication from the veteran 
constituted a claim to reopen the previously denied claim of 
service connection for a left knee disorder.

Evidence received since the August 2001 rating decision 
included VA treatment records and records from Elmendorf Air 
Force Base showing the veteran underwent arthroscopy of the 
left knee in November 2002.  She had recurrent pain following 
the surgery.  An MRI report dated in January 2003 from 
Healthsouth Imaging of Anchorage reflects a finding of small 
effusion in the joint, otherwise, unremarkable study.  

The veteran's post-service medical examination report for 
enlistment in the Army reserves, dated in August 1995, and 
received in February 2005, reflects no complaints, history or 
findings of abnormalities of the left knee.  

The evidence received since the August 2001 rating decision 
which denied service connection for a left knee disorder is 
not new and material.  Any new medical records showing 
diagnoses of or treatment for a left knee disorder many years 
after service are cumulative.  There was medical evidence 
before the RO in August 2001 showing that the veteran 
suffered from such a disability.

The veteran's contentions that her left knee disorder is 
related to active service are not new.  Her statements are 
essentially a repetition of her previous assertions that were 
before the RO in 2001, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Medical records that do not mention a left knee disorder, 
even if new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute. 

Nor do the additional medical records in any way provide a 
medical linkage of the veteran's current left knee disorder 
and her active service.  There is no medical evidence 
indicating that the veteran has a left knee disorder that had 
its onset during active service or a chronic disease such as 
arthritis within one year after her separation from service, 
or relating any current left knee disorder to any in-service 
disease or injury.  To the contrary, the VA records and 
private records submitted since August 2001 primarily relate 
to the veteran's post-service surgery in 2002 and associated 
pain.  Accordingly, even if new, the Board finds that these 
records do not relate to an unestablished fact necessary to 
substantiate the claim.  Thus, new and 



material evidence has not been presented, and the claim of 
service connection for a left knee disorder is not reopened.  


ORDER

Service connection for hiatal hernia with reflux disease is 
denied.

Service connection for interstitial cystitis is denied.  

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for a left knee 
disorder, that claim remains denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


